DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims 16-21 and 31 in the reply filed on 05/31/2022 is acknowledged, where it is noted that Applicant has cancelled Group IV (claims 29-30) and claim 31 which was grouped with Group I.  The traversal is on the ground(s) that amendments to the claims in Groups II and III have “the presence of claims relating to a product and process of use of said product ‘will be considered to have unity of invention’ under 37 CFR 1.475 (b)(2), and there are no longer any process claims, the restriction between Groups I, II, and III is not proper”.  This is not found persuasive because having unity of invention is not a reason for the restriction between Groups I, II, and III being improper. The groups of claims must have unity of invention, where the group of inventions are linked as to form a single general inventive concept (“requirement of unity of invention”), where there is a technical relationship among the inventions involving one or more or corresponding special technical features, see MPEP 1893.03(d). The other requirement for unity of invention is that the special technical feature defines a contribution of the prior art, see below. 

Newly submitted claims 35-37 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 35-37 are directed to an apparatus that comprise the device as claimed in claim 16 and a smartphone that includes a camera where the camera is adapted to view the colors of the reaction chambers. Claims 35-37 would be a new group. The groupings would now be: Group I claims 16-21 and 32-34, Group II claims 22-25, Group III claims 26-28, and Group IV claims 35-37, where the special technical feature shared amongst the groups is the limitations of claim 16. However, the limitations of claim 16 do not make a contribution of the prior art, see the 103 rejection section below. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 35-37 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The requirement is still deemed proper and is therefore made FINAL.
Claims 22-28 and 35-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/31/2022.

With respect to Applicant’s traversal of the restriction requirement, Applicant’s arguments are based on the presently amended claims having a technical feature not taught by the references cited in the restriction requirement set forth in the office action mailed 03/30/2022.  However, the restriction requirement was properly made with respect to the claims presented at the time of the previous office action (i.e., the claims as originally presented) and Applicant has not presented any arguments directed to the original claims.  Also, even with respect to the newly amended claims, the amended claims do not make a contribution over the prior art (i.e., Groups I and II still lack the same or corresponding special technical feature) because the groups do not make a contribution over the prior art, namely A (or A in view of B) as set forth in the 103 rejection section below.

Status of Claims
	Claims 16-28 and 32-37 remain pending in the application, with claims 16-21 and 32-34 being examined and claims 22-28 and 35-37 being withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “the filter chamber” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear what “the filter chamber” is referring to, as there has not been a filter chamber recited prior. For examination, it will be interpreted that it is the space that holds the filter that is the filter chamber. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16, 19, 21, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shartle (US-2002/0064480-A1) in view of Rolland (US-2013/0084630-A1), Frye (US-2001/0029794-A1), Vogel (US-2007/0209935-A1), and Godec (US-2015/0260719-A1). 
	Regarding claim 16, Shartle teaches a device for enabling a user to detect biomarkers, the device comprising: 
an element (device 10) that defines a multiplicity of microfluidic channels (channels 116P, 216P, 316P) that communicate between an inlet duct and an outlet duct; the inlet duct communicating with an inlet port (sample port 112) at a surface of the element (device 10) into which a user can introduce a drop of body fluid ([0062], [0075], Figures 1 and 7);
	It is understood that Figure 1 shows a plan view of device 10, Figure 2 is an exploded view of the device 10, and Figure 3 is a perspective view of device 10 ([0062]). Figure 7 is an embodiment of the invention where there are multiple measurement areas in parallel ([0075]). It is understood that the device shown in Figure 7 will have the same structure as that seen in Figures 1-3, where there are three layers including a top layer 26, bottom layer 28, and middle layer 24 ([0062], [0064]). When referring to features seen in Figure 2, it is understood that Figure 7 will have similar features with the difference being Figure 7 having 3 parallel channels. It is understood that there is an inlet duct and an outlet duct, where the inlet duct is the opening immediately below the hole of inlet 12 seen in Figure 2 and the outlet duct being the area immediately before the stop junctions 122P, 222P, and 322P seen in Figure 7. 
the outlet duct communicating with an outlet port (stop junctions 122P, 222P, 322P) at a surface of the element (10), the device also incorporating a resilient elastomeric bladder (bladder 114) connected to the outlet port (122P, 222P, 322P) to provide suction ([0075], Figure 7); 
	[0075] describes where sample is applied to the sample port 112 (inlet port) while the bladder 114 is compressed, and then releasing the bladder. 
wherein each microfluidic channel (116P, 216P, 316P) defines a reaction chamber (measurement areas 118P, 218P, 318P) containing a biomarker- sensitive reagent which provides a colour or a change of colour in the presence of a biomarker, there being a multiplicity of different biomarker-sensitive reagents, one such biomarker-sensitive reagent being provided in each of the multiplicity of different microfluidic channels (116P, 216P, 316P), and at least part of the element (10) being transparent so that the colour or change of colour within the reaction chamber (118P, 218P, 318P) can be viewed from outside the element (10) ([0075], Figure 7); and 
	It is seen in Figure 2 that measurement area 18 contains a reagent 20 ([0062]). It is understood that measurement areas 118P, 218P, and 318P will similarly have a reagent in each compartment. [0005] describes where an example of a medical diagnostic procedure on blood involves monitoring the change in the physical characteristic of the fluid, such as an optical property and observing changes in light absorption. [0049] states that the device is substantially transparent over the measurement area such that the area can be illuminated and the transmitted light measured on the other side. 
	Shartle does not provide more details on the reagent 20 and if it provides a color change specifically aside from what was mentioned in [0005]. [0083] of Shartle does provide thromboplastin as an example for a reagent, but does not disclose a color changing property. 
	In the analogous art of detecting and quantifying analytes in liquid samples such as blood and urine, Rolland teaches a colorimetric device that is readable to the eye (Rolland; abstract). 
	Specifically, Rolland teaches a color-producing reagent that is dried within the device (Roland; [0006]). 
	It would have been obvious to one skilled in the art to modify the reagent of Shartle such that it is a color-producing reagent as taught by Rolland, because Rolland teaches that the color-producing reagent provides a quantitative determination of an analyte in a liquid biological sample (Rolland; [0006]). 
The combination above does not teach where each microfluidic channel enclosing a porous hydrophobic element downstream of the reaction chamber. 
	In the analogous art of microfluidic cartridges, Godec teaches a hydrophobic porous barrier (Godec; abstract; [0063]).
	Specifically, Godec teaches where a hydrophobic porous membrane is positioned in a pressure port 52 to prevent fluid being withdrawn from the mixing portion 40 through the pressure port 52 (Godec; [0078], Figure 2). It is understood that there are analyzing portions 38 and an inlet port 18 seen in Figure 2 (Godec; [0060], [0077]). 
	It would have been obvious to one skilled in the art to modify the junctions of modified Shartle such that they have a hydrophobic porous membrane as taught by Godec because Godec teaches that the hydrophobic micro-porous material allows air to pass through, but not water, where the hydrophobic membranes also assist in positioning fluid aliquots (Godec; [0101], [0118]).  
The combination above does not teach a cover, the cover defining multiple lenses that are above the reaction chambers, and the cover also comprising an openable flap that covers the resilient elastomeric bladder.
In the same problem solving area of visualizing sample chambers that are in a substrate, Frye teaches a multi-lens plate (Frye; [0101], Figure 26A). 
Specifically, Frye teaches where a multi-lens focusing plate 400 contains a plurality of lenses 402 that align with sample chambers 18 in substrate 12 (Frye; [0101]).  It is further described by [0049] that substrate 12 has a bladder groove 22 seen in Figure 26A. Figure 26B shows the assembly of Figure 26A put together, where it is seen that focusing plate 400 covers the substrate, and bladder groove 22. 
It would have been obvious to one skilled in the art to modify the device of Shartle such that it includes the multi-lens focusing plate as taught by Frye because Frye teaches that the lenses focus light that pass through the lens as well as shorten the focal length to improve signal sensitivity (Frye; [0012], [0103]).
It is understood that the multi-lens focusing plate as a whole is a flap that will cover the bladder of Shartle. 
While Frye does teach where the lenses have a flat lower side, a cylindrical side, and a convex upper surface, it is understood that the lenses may have alternative orientations as taught by Vogel in the analogous art of optical measurement aids that facilitate the optical analysis of material on or near a substrate, where Vogel teaches microlenses that correspond to the number and spacing of an array of measurement sites (Vogel; [0138], [0140]). 
Specifically, Vogel teaches where lenses 240 are formed of glass or plastic that have a plano-convex shape (Vogel; [0140], [0141], Figure 8). Vogel states that the lenses can have one of two orientations, one where the convex surface 242 is facing towards the sample site and the planar surface 244 faces away, or alternatively having the convex surface facing away from the sample site and the planar surface faces towards the sample. 
It would have been obvious to one skilled in the art to modify modified Shartle such that the lenses are re-orientable as taught by Vogel because Vogel teaches that the lenses in either configuration collect light transmitted from the sample and direct collected light towards a detector (Vogel; [0141]). 
Regarding claim 19, modified Shartle teaches the device as claimed in claim 16. While modified Shartle is not specific as to the inlet port has a capacity in the range 20 to 50 µL, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum inlet port capacity to a range of 20 to 50 µL which would prevent overfilling of the device (MPEP § 2144.05 (II)).   
It is stated by [0062] that in order to fill the measurement area 18 with sample, the volume of the bladder 14 is about equal to the volume of the channel 16 and the measurement area 18. 
Regarding claims 16 and 21, modified Shartle teaches a device as claimed in claim 16. It will be interpreted that for claim 16, the cover includes the top layer 26 including the inlet port 12 seen in Figure 2 of Shartle as well as the multi-lens focusing plate of Frye. The inlet port will be the hole on the middle layer 24 of Shartle, where the inlet duct is the area immediately below that hole, see annotated Figure 2 below. The dashed box surrounds the inlet port. 

    PNG
    media_image1.png
    478
    369
    media_image1.png
    Greyscale

As the cover comprises the upper layer 26 (which includes the inlet port 12) of Shartle and the multi-lens focusing plate of Frye, it is understood that the cover also defines an aperture (inlet port 12) aligned with the inlet port (the area enclose by the dashed rectangle seen in the annotated Figure 2 of Shartle above).
Regarding claim 34, modified Shartle teaches device as claimed in claim 16. Modified Shartle further teaches wherein the lenses are square lenses, each of which is convex on its lower surface and flat on its upper surface, see claim 16 supra.
It is understood that the lenses of Frye in the multi-lens focusing plate (cover) may have any orientation as taught by Vogel. As such, the lenses of Frye that have a flat lower surface and a convex upper surface may be re-oriented such that it is the lower surface that is convex and has a flat upper surface. 
Further, recitation of the shape of the lens being square is a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant, see MPEP 2144.04 IV.B.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shartle (US-2002/0064480-A1), Rolland (US-2013/0084630-A1), Frye (US-2001/0029794-A1), Vogel (US-2007/0209935-A1), Godec (US-2015/0260719-A1), and in further view of Iida (US-2007/0099290-A1). 
Regarding claim 17, modified Shartle teaches the device as claimed in claim 16. Modified Shartle is not specific as to wherein each microfluidic channel has a transverse dimension no more than 100 µm.
In the analogous art of chips with a channel groove such that liquid can move along it, Iida teaches a main channel and a dispensing channel (Iida; [0006], [0134]). 
Specifically, Iida teaches where the main channel 221 and dispensing channels 222 have a cross-section of 100 µm in width and 20 µm in depth (Iida; [0134]). [0149] of Iida states that the width of the main channel 221 may be determined as appropriate in accordance with the property of a sample submitted to the test. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum transverse dimension to a range of no more than 100 µm which would allow for sample to flow through it (MPEP § 2144.05 (II)).   

Claim(s) 18, 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shartle (US-2002/0064480-A1), Rolland (US-2013/0084630-A1), Frye (US-2001/0029794-A1), Vogel (US-2007/0209935-A1), Godec (US-2015/0260719-A1), and in further view of Saltsman (US-2005/0106066-A1). 
Regarding claim 18, modified Shartle teaches the device as claimed in claim 16. While modified Shartle does teach a filter 12A seen in Figure 2 of Shartle, it is understood that the filter will be on top of the inlet 12 and not in the inlet duct, which is the space immediately below the opening of the inlet 12. 
In the analogous art of microfluidic devices for manipulating and analyzing fluid samples, Saltsman teaches a microfluidic device with channels, inlets, and filters (Saltsman; abstract). 
Specifically, Saltsman teaches where a device 110 has a sample inlet 130 connected to the first end 122 of a microfluidic channel 120, where there is a filter 140 interposed between the sample inlet 130 and the first end 122 of the microfluidic channel (Saltsman; [0040]). 
It would have been obvious to one skilled in the art to modify the filter of modified Shartle such that it is in the space directly after the opening of the inlet (inlet duct) because it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. MPEP §2144.04 (VI)(C). The rearrangement in this case does not modify the operation of the device because the position of the filter, whether on top of the inlet or in between the inlet and the channel would still filter the sample before it reaches the reagent.
Regarding claim 32, modified Shartle teaches a device as claimed in claim 18. Modified Shartle further teaches wherein the filter element is longer in the flow direction than the thickness of the filter chamber.
It is being interpreted that the filter chamber is where the filter is located. The filter 12A of Shartle has been modified such that it is now in the space below the hole of the inlet port 12 (the inlet duct, which as it is holding the filter is also the filter chamber). It is seen in Figure 2 of Shartle that the length of the filter element is longer than it is thick. 
Regarding claim 33, modified Shartle teaches a device as claimed in claim 18. While modified Shartle is not specific as to the dimensions of the filter element is of thickness 50 gm, of width 4 mm, and of length 2 mm, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum filter element dimensions to a range of a thickness 50 gm, of width 4 mm, and of length 2 mm which would allow for the filter element to fit within the space of the device of modified Shartle (MPEP § 2144.05 (II)).   

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shartle (US-2002/0064480-A1), Rolland (US-2013/0084630-A1), Frye (US-2001/0029794-A1), Vogel (US-2007/0209935-A1), Godec (US-2015/0260719-A1), and in further view of Thomas (US-2013/0189166-A1)
Regarding claim 20, modified Shartle teaches the device as claimed in claim 16. Modified Shartle does teach wherein the element is of laminated construction as seen in Figure 2 of Shartle where the device 10 (element) is made up of multiple layers including sealing layers 30 and 32, and layers 26, 24, and 28 (Shartle; [0064]). 
Modified Shartle does teach that layer 28 must be transparent where it adjoins measurement area 18, however [0068] of Shartle states that the layers 26 and 28 are made of thermoplastic sheets such as untreated polyester or other thermoplastic sheets as such it is understood that if part of the layer 28 is transparent where measurement area 18 is and the layer 28 is a single piece of untreated polyester or thermoplastic then the entirety of the layer 28, which also covers the channels, is transparent (Shartle; [0062]).
However, modified Shartle does not teach a white substrate below the microfluidic channels, with a transparent material covering the microfluidic channels.
In the same problem solving area of detecting a colorimetric change to the naked eye, Thomas teaches a white film (Thomas; [0023], [0039]). 
Specifically, Thomas teaches where a white film is attached to an adhesive layer such that the color change in the indicator dye would be more noticeable (Thomas; [0039]). 
It would have been obvious to one skilled in the art to modify the device of modified Shartle such that it includes a white film layer as taught by Thomas because Thomas teaches that a white film allows for the visualization of a color change to be more noticeable (Thomas; [0039]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796